Citation Nr: 0216970	
Decision Date: 11/22/02    Archive Date: 12/04/02	

DOCKET NO.  01-02 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	K. M. Carpenter, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from July 1960 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that the veteran had 
not submitted new and material evidence sufficient to reopen 
a claim for service connection for an acquired psychiatric 
disorder. 

For the reasons stated below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  Reopening this claim trigger's VA's duty to 
assist and additional development of this claim will be 
undertaken in accordance with authority granted by 76 Fed. 
Reg. 3, 099, 3, 104 (Jan. 23, 2002), (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3, 099, 3, 105 (Jan. 23, 2002), 
(to be codified at 38 C.F.R. 20.903).  After giving notice 
and reviewing any response thereto, the Board will prepare a 
separate decision addressing the issue on appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder was denied by the RO in an 
August 1962 rating decision on the basis of an absence of 
competent evidence of an recognized acquired psychiatric 
disorder; the veteran was notified of that decision and his 
appellate rights but he did not appeal and that decision 
became final.

2.  Evidence received subsequent to the August 1962 rating 
decision includes medical records that contain diagnoses of 
acquired psychiatric disorders; this evidence was not 
previously of record, is not cumulative and redundant of 
evidence previously on file, and is so significant that it 
must be considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, since the 
final August 1962 RO rating decision, to reopen a claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation are applicable to the veteran's claim.   Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  While, generally speaking, new and material 
evidence must be submitted before the duty to assist 
contemplated in VCAA is triggered, this decision finds that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim.

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  The 
veteran's claim was filed prior to that date and these 
changes are not applicable in this case.  Nonetheless, 
because new and material evidence has been received 
sufficient to reopen his claim for service connection for an 
acquired psychiatric disorder, there is a duty to assist him 
with the development of that claim.  The Board will 
undertake additional development of this claim following the 
issuance of this decision.

The veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder was denied 
by the RO in an August 1962 rating decision.  The veteran 
was notified of that decision and of his appellate rights 
but he did not file an appeal and that decision is final.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156, 20.1103.

However, 38 U.S.C.A. § 5108 states, in part, that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In this 
case, as there is a prior final RO rating decision, this 
claim may not be reopened and allowed unless new and 
material evidence is presented or secured.  Consequently, 
the evidence that must be considered in determining whether 
there is a basis for reopening the claim for service 
connection for an acquired psychiatric disorder is that 
evidence added to the record since the August 1962 rating 
decision.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
(overruled on other grounds).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court 
held that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion or (2) inherently incredible.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); See also 
38 U.S.C.A. § 5108; Hodge v. West, 155 Fed. 3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself, or in conjunction with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA must then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
overruled on other grounds.  Winters v. Gober, 219 Fed. 3d 
1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step 
becomes applicable only when the preceding step is 
satisfied.  See  Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  For the evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312-314 (1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis:  The veteran's initial claim for service 
connection for an acquired psychiatric disorder was denied 
by the RO in August 1962.  The evidence on file at the time 
of that decision included the service personnel records, 
which included a diagnosis of a personality disorder, 
specifically a schizoid personality.  The first VA 
examination after service in July 1962 confirmed a 
personality trait disturbance, specifically 
passive-aggressive personality, aggressive type.  In 
accordance with governing law and regulations that were in 
effect then and now, the veteran's claim was denied because 
personality disorders are not considered disabilities for VA 
compensation purposes.  (Personality disorders are not 
disabilities for VA compensation purposes and may not be 
service connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).)  The veteran was 
notified of that decision and his appellate rights but he 
did not appeal and that decision became final.  

The evidence presented and secured since the time of that 
last final denial of service connection for an acquired 
psychiatric disorder includes records from the Social 
Security Administration which indicate that the veteran has 
an affective disorder.  Additionally, a private psychiatric 
evaluation from September 1998 concluded that the veteran 
had an Axis I diagnosis of psychosis not otherwise specified 
versus depression not otherwise specified.  While this 
medical evidence of diagnoses of acquired psychiatric 
disorders does not include a competent opinion supporting 
the contended causal link or contest the medical validity of 
the diagnoses of personality disorders during and 
immediately after service, it is new within the meaning of 
the cited legal authority because it was not previously of 
record and is not cumulative or redundant of evidence 
previously on file.  The Board further finds that this 
evidence is material to the veteran's claim because it 
contains diagnoses of acquired (emphasis added) psychiatric 
disorders which were not previously of record.  

As pointed out in Hodge v. West, 155 Fed. 3d 1356, 1363, the 
materiality element of 38 C.F.R. § 3.156(a) emphasizes "the 
importance of ensuring that the evidentiary record is 
complete before a rating decision is made."  New evidence 
need not warrant a revision of a prior determination.  Some 
new and material evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability.  The veteran was not shown to have an 
acquired psychiatric disorder at service separation and one 
or more such disorders are now clinically substantiated.  
This evidence alone is significant enough that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, the claim for service 
connection for an acquired psychiatric disorder is reopened.  
As noted above, development of this latter claim will be 
undertaken by the Board in accordance with the authority 
previously cited.
ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened; the appeal is granted to 
this extent only.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

